Title: From Benjamin Franklin to Maurice-Augustin Montgolfier, 4 February 1782
From: Franklin, Benjamin
To: Montgolfier, Maurice-Augustin


Passy le 4. Fevr. 1782.
J’ai reçu, Monsieur, la Lettre que vous m’avez adressée en dernier Lieu, ainsi que les divers Echantillons de vos Papiers. J’enverrai une Feuille de Chaque Espece à M. Williams, suivant votre Desir.— La Lettre pour M. votre Oncle, partira avec mes premieres Depêches pour les Etats unis de l’Amerique.
J’ai l’honneur d’être &c—

M. Montgolfiere
